Citation Nr: 0200185	
Decision Date: 01/08/02    Archive Date: 01/16/02	

DOCKET NO.  99-08 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
eye pterygium.

2.  Entitlement to an increased (compensable) rating for 
pharyngitis, status post tonsillectomy.

3.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (2001).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's service-connected left eye pterygium is 
manifested by 20/40 corrected distant vision.  

2.  The veteran's service-connected pharyngitis, status post 
tonsillectomy, is manifested by complaints of sore throat 
with no objective findings.

3.  The veteran's service-connected disabilities have not 
been shown to result in interference with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left eye 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6034 (2001).

2.  The criteria for a compensable evaluation for 
pharyngitis, status post tonsillectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6521 (2001).

3.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist claimants has recently been reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The 
veteran has been afforded VA examinations, and treatment 
records that have been indicated to exist have been obtained.  
He has been afforded the opportunity for a personal hearing, 
but indicated that he desired to cancel the scheduled 
hearing.  He and his representative have been provided a 
statement of the case and a supplemental statement of the 
case, advising them of the governing legal criteria, as well 
as the evidence available for review and the reasons for the 
decisions reached.  The veteran has been informed of the 
provisions of the VCAA and has been provided all relevant 
assistance.  Although the regulations implementing the VCAA 
had not yet been adopted when he received the supplemental 
statement of the case, the veteran is not prejudiced by the 
Board's consideration of the regulations in the first 
instance, as the regulations do not provide substantive 
rights beyond those provided in the statutory provisions of 
the VCAA.  Therefore, the VCAA has been complied with, and 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  There is nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  This case 
presents no evidentiary considerations, except as noted 
below, which would warrant an explanation of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

I.  Left Eye Pterygium

The report of an April 1998 VA eye examination reflects that 
the veteran had a history of left eye pterygium surgery in 
1962.  The veteran's corrected visual acuity, bilaterally, 
was 20/40.  He had no diplopia or visual field deficit.  He 
had a recurrent pterygium on the left.  The diagnoses 
included recurrent pterygium on the left.

The report of an April 2000 VA eye examination reflects the 
veteran's history of pterygium.  His corrected bilateral 
visual acuity was 20/25, and he had no diplopia or visual 
field deficit.  The diagnoses included nasal pterygium on the 
left, recurrent.

The veteran's service-connected left eye pterygium has been 
evaluated under Diagnostic Code 6034 of the Rating Schedule.  
Diagnostic Code 6034 provides that a pterygium is to be rated 
based on loss of vision.  Ratings based upon loss of vision 
are to be based upon the best distant vision obtainable after 
best correction by glasses.  38 C.F.R. § 4.75 (2001).  The 
veteran's best corrected distant vision has been shown to be 
20/40 and 20/25.  Corrected vision that is 20/40 does not 
rise to a compensable evaluation under Table V of 38 C.F.R. 
§ 4.84a (2001).  

The preponderance of the evidence is against a compensable 
evaluation for the veteran's left eye pterygium because his 
corrected distant vision is shown to be 20/40 or better.  
Since all of the evidence indicates that the veteran's visual 
acuity does not approximate a compensable evaluation, a 
preponderance of the evidence is against a compensable 
evaluation for left eye pterygium.

The RO has considered whether referral for extra-schedular 
consideration is warranted.  The Board is not authorized to 
award an extra-schedular evaluation, but may consider whether 
the RO's decision not to refer a case is appropriate.  In a 
case in which there is evidence of exceptional or unusual 
circumstances that render the Rating Schedule inadequate to 
compensate for the average impairment of earning capacity due 
to the disability, referral for consideration of an extra-
schedular evaluation may be done.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); VAOPGCPREC 6-96.

In this case, there is no evidence that the veteran's left 
eye pterygium has required frequent hospitalization or has 
interfered with employment such that the rating schedule 
would be inadequate to compensate for average impairment 
caused by the pterygium.  Higher ratings are available under 
the rating schedule, should the pterygium manifest greater 
impairment of vision.  The regular schedular criteria are not 
inadequate; the veteran's service connected pterygium simply 
fails to meet the criteria for a higher evaluation.  
Accordingly, the RO properly found referral for extra-
schedular consideration was not warranted.



II.  Pharyngitis

The report of an April 1998 VA nose and throat examination 
reflects that the veteran complained of a sore throat and 
occasional difficulty swallowing.  The location of the 
complaints was in the pharynx.  There was no difficulty 
breathing through the nose, purulent discharge, and no 
dyspnea.  There was no speech impairment and no symptoms 
noted.  All findings on examination were normal, including a 
normal pharynx with evidence of tonsillectomy.  The diagnosis 
was status post tonsillectomy.

A February 1999 VA treatment record reflects that the veteran 
complained of a sore throat and dryness.  The report of an 
April 2000 VA nose and throat examination reflects that the 
veteran complained of hoarseness on and off, a burning 
sensation of the throat, and a cough and dry throat.  There 
was no interference with breathing or purulent discharge.  
There was no dyspnea.  He was receiving no treatment.  He 
complained of dysphonia off and on.  Mucosa, nose, septum, 
pharynx, ears, and cords were normal.  The examination was 
normal and the diagnoses included normal pharyngeal and 
laryngeal examination.

The veteran's service-connected pharyngitis, status post 
tonsillectomy, has been evaluated under the provisions of 
Diagnostic Code 6521 of the Rating Schedule.  Diagnostic 
Code 6521 provides that a 50 percent evaluation will be 
assigned for injuries to the pharynx that result in stricture 
or obstruction of the pharynx or nasal pharynx or absence of 
soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.

All of the evidence of record indicates that the veteran does 
not have any of the symptoms set forth in Diagnostic 
Code 6521 that would warrant a compensable evaluation.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
pharyngitis, status post tonsillectomy, under Diagnostic Code 
6521.

Consideration is also given to whether any other diagnostic 
code might be used by analogy.  See 38 C.F.R. § 4.20.  
Because the veteran's primary complaint is hoarseness, 
consideration is given to Diagnostic Code 6516, chronic 
laryngitis.  Under that code, a 10 percent rating is 
appropriate for hoarseness, with inflammation of the cords or 
mucous membrane.  The medical evidence of record shows that 
the veteran complains of hoarseness, but he does not 
regularly seek treatment, nor do his treatment records 
reflect more than one complaint of sore throat since 1997.  
On VA examination, he has not had either hoarseness or 
inflammation of the cords or mucous membranes.  Accordingly, 
he does not meet the criteria for a compensable evaluation if 
rated by analogy to chronic laryngitis under Diagnostic Code 
6516.  

Since the requirements for a compensable evaluation are not 
met under any potentially applicable diagnostic code, a zero 
percent evaluation has been appropriately assigned.  See 
38 C.F.R. § 4.31 (2001).  

As with pterygium, the RO considered whether referral for 
extra-schedular consideration was warranted and determined 
that it was not.  There is likewise no evidence of frequent 
hospitalization or interference with employment.  The regular 
rating schedule offers higher ratings, but the veteran's 
pharyngitis is manifested by none of the criteria that would 
warrant a higher evaluation.  There is no indication at all 
that the regular rating schedule is inadequate to rate the 
average impairment attributable to the veteran's pharyngitis.  
The RO appropriately determined that referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) was not 
warranted.


III.  Multiple noncompensable disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  In the present case, service 
connection is in effect, with noncompensable evaluations 
assigned, for two separate disabilities.

In this case, as described above, the veteran has submitted 
no evidence showing that his service-connected left eye 
pterygium and pharyngitis, status post tonsillectomy, 
interfere with his employability.  See Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  There is no evidence of record 
indicating that the veteran's left eye pterygium or his 
pharyngitis, status post tonsillectomy, result in any 
functional deficit that would interfere with normal 
employability.  The examination reports indicate that the 
only objective symptoms related to these disabilities are the 
veteran's refractive error, corrected to at least 20/40.  
There is no other evidence suggesting interference with 
employability as a result of his service-connected 
disabilities.   

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities interfere with 
normal employability, and in the face of evidence indicating 
that no such symptoms exist, a preponderance of the evidence 
is against a compensable evaluation for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.



ORDER

A compensable evaluation for left eye pterygium is denied.

A compensable evaluation for pharyngitis, status post 
tonsillectomy, is denied.

A compensable evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

